Citation Nr: 9910589	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for an acquired 
psychiatric disorder.


REMAND

The veteran contends, in essence, that he has a psychiatric 
disorder and that it was incurred during service or is 
related thereto.  He denies that he has a personality 
disorder or, at least, that he had a personality disorder 
prior to service.  Overall, he believes that he is entitled 
to service connection for an acquired psychiatric disorder.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

First, the Board notes that the veteran, in his July 1997 
Substantive Appeal, VA Form 9, requested a personal hearing 
before a local hearing officer at the RO.  A subsequent 
letter from the RO shows that a hearing at the RO was 
scheduled for December 1997.  A Report of Contact from the 
veteran, dated November 1997, shows that he would be unable 
to attend the hearing and wished a rescheduling of it to a 
date after January 1998.  However, the claims file does not 
show that the veteran was ever scheduled for another hearing 
date.  The Board finds that another personal hearing should 
be scheduled and the veteran provided notice of its time, 
place, and date, in order to protect the veteran's due 
process rights.  See 38 C.F.R. § 20.700  (1998).

In addition, the Board finds that there are several medical 
records that may be available but not currently of record.  
Specifically, an October 1995 Department of the Air Force 
Board Hearing memorandum indicates that the veteran was 
diagnosed with schizotypal personality disorder and 
adjustment disorder with depressed mood, according to August 
14, 1995, and October 25, 1995, letters from Staff 
Psychiatrist Dr. Heidenreich.  These letters are not 
currently of record.  The memorandum also indicates 6 other 
medical attachments, Memoranda of Record dated January 18, 
1995; September 25, 1995 (3); September 26, 1995; and October 
3, 1995, none of which are of record.

Similarly, the Board finds that a March 1998 private medical 
letter, from a Roy H. Lusk, Psy.D., indicates that the 
veteran's service medical records include a September 13, 
1995, "second opinion" from a Barry Weiss, Ph.D., who 
evaluated the veteran as having a schizoaffective disorder.  
This "second opinion" is not of record.

In addition, an October 1998 letter from Dr. Lusk indicates 
that he had been treating the veteran for psychological 
problems since October 1997 and that his medical records 
pertaining to the veteran included a November 10, 1997, 
intake consultation.  The October 1998 letter notes that the 
November 1997 intake was sent directly to the VA.  The claims 
file does not currently contain a November 1997 intake 
consultation from Dr. Lusk, nor any other outpatient records.

The VA has a duty to obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  Therefore, the above-mentioned service and private 
medical records should be obtained, if available.

Finally, the Board finds that, from the current medical 
evidence, there is not a clear, consistent clinical 
impression of the veteran's personality and/or psychiatric 
disorder(s).  Specifically, the Board notes that the service 
medical records indicate impressions of adjustment disorder 
with depressed mood and schizotypal personality disorder.  
However, a March 1997 VA psychiatric examination indicates 
that the veteran had no psychiatric disorders and a 
schizotypal personality disorder.  An April 1998 VA 
psychiatric examination indicates that the veteran had no 
psychiatric disorders and no personality disorders.  
Conversely, the March 1998 private evaluation letter from Dr. 
Lusk, indicates that the veteran had a major depressive 
disorder, single episode, severe, with psychotic features; 
and anxiety disorder, not otherwise specified.  In the 
October 1998 evaluation letter, Dr. Lusk also added a 
diagnosis of post traumatic stress disorder (PTSD).  Overall, 
the Board finds that clarification of the medical evidence is 
necessary prior to appellate review.  Therefore, the veteran 
should be scheduled for a VA psychiatric examination by a 
board of two psychiatrists that have not already examined 
him.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded the 
opportunity to appear at a personal 
hearing before a local hearing officer at 
the RO.  If such a hearing is desired, 
the veteran should be so scheduled and 
provided adequate notice of its time, 
date, and place.  A copy of the 
transcript from the hearing, if held, 
should be made part of the claims folder.

2.  The veteran should be requested to 
provide the following medical records:  
(i) service medical records consisting of 
August 14, 1995, and October 25, 1995, 
letters from Staff Psychiatrist Dr. 
Heidenreich; a September 13, 1995, 
medical opinion from Barry Weiss, Ph.D.; 
and Memoranda of Record dated January 18, 
1995; September 25, 1995 (3); September 
26, 1995; and October 3, 1995; and (ii) 
private outpatient treatment records from 
Dr. Lusk, dated from October 1997 to the 
present, including a November 10, 1997, 
intake consultation.  If the veteran does 
not have these records in his possession, 
the RO should request all information 
necessary to conduct a search for said 
records.  Copies of any additional 
records obtained should be made part of 
the claims folder.

3.  Thereafter, the RO should schedule 
the veteran for VA psychiatric 
examination before a board of two 
psychiatrists who have not already 
examined him.  The RO should notify the 
veteran of the time, place, and date of 
said examination.  The purpose of the 
examination is to determine the nature of 
any current psychiatric and/or 
personality disorder(s).  All necessary 
studies or tests are to be accomplished, 
including the Minnesota Multiphasic 
Personality Inventory (MMPI) and any 
other psychological tests.  If the 
examiners determine that the veteran has 
more than one psychiatric and/or 
personality disorder, the relationship of 
each disorder to the other(s) (including 
etiological origin and secondary 
causation) and which symptoms are 
associated with each disorder should be 
determined.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiners should discuss together the 
veteran's psychiatric status with the 
goal of reaching a consistent diagnosis.  
A medical opinion as to whether any found 
psychiatric disorder was incurred in 
service or is related to an inservice 
psychiatric diagnosis should be rendered.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiners prior to the examination.

	4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).
	
5.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder.

6.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he receives further notice.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



